DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchi et al. JP 2019-052031 A (cited in IDS, hereinafter “Fuchi”) in view of Konishi US 2018/0210389 (hereinafter “Konishi”).
Regarding claim 1, Fuchi teaches a sheet conveyance device (4) receiving a sheet discharged from an image forming apparatus (2) and discharging the sheet to a post processing device (3), the sheet conveyance device comprising: 
an apparatus main body (40); 

a first discharge part (69) provided in the apparatus main body and discharging the sheet received to the sheet receiving part; 
a sheet conveyance path (Z) along which the sheet is conveyed from the sheet receiving part to the first discharge part in a predetermined conveyance direction, the sheet conveyance path being provided in the apparatus main body; 
an escape conveyance path (Z4) branched from the sheet conveyance path at a branch part on an upstream side of the first discharge part in the conveyance direction;
a branch guide (silent, but generally known a diverter/guide is used in order to change a path of a sheet, specification also mentions use of “a branch guide” at a different location and shows a typical branch guide 59) provided at the branch part and switching the conveyance direction of the sheet; 
an escape tray (53) which is connected to the escape conveyance path and on which the sheet conveyed along the escape conveyance path is stacked; 
a second discharge part (nip rollers immediately upstream of 53) located on an end of the escape conveyance path to discharge the sheet to the escape tray; and 
wherein when a device failure occurs in the post processing device during conveying the sheet, the branch guide switches the conveyance direction such that the sheet remaining on the sheet conveyance path is discharged on the escape tray by the second discharge part, through the escape conveyance path sequentially, 
the second discharge part stops a discharging of the sheet in a state where a rear end portion of the sheet remains in the second discharge part when the sheet is a 
Note:  Fuchi’s sheet conveyance device has the structure capable of performing the functional language claimed (MPEP 2114).  The examiner recommends positively reciting a controller (such as in dependent claim 7) to give patentable weight to the functional language claimed.
Fuchi teaches the claimed invention except for a first sheet detection part detecting the sheet stacked on the escape tray.
	Konishi teaches to use a first sheet detection part (“a sensor…mounted on the paper eject tray that senses that sheets are removed from the paper eject tray”, para. [0206]) in order to signal whether sheets on an escape tray (“paper eject tray”) are removed by a user and to restart a job in the event that a signal that sheets ejected to the escape tray were removed.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Fuchi’s device with a first sheet detection part as taught by Konishi to detect removal of sheets discharged to the escape tray and thereby signal to restart of a job after a sheet purge process.
	Regarding claim 2, wherein when the device failure in the post processing device is recovered, the sheet stacked on the escape tray is removed and the first sheet detection part no longer detects the sheet, the receiving of the new sheet to the sheet receiving part is allowed.
Note:  Fuchi’s sheet conveyance device has the structure capable of performing the functional language claimed (MPEP 2114).  
Regarding claim 3, wherein the second discharge part includes a discharge rollers pair (shown in FIG. 1) disposed on an upstream side of the escape tray in the conveyance direction, and the discharge rollers pair stops (capable) its rotation in a state where a lead end portion of the last sheet is stacked on the escape tray and the rear end portion of the last sheet is nipped by the discharge rollers pair (refer to note below).
Note:  Fuchi’s sheet conveyance device has the structure capable of performing the functional language claimed (MPEP 2114).  
Regarding claim 5, further comprising a second sheet detection part  (Fuchi does describe a “sheet sensor” that detects a downstream end portion of the sheet has passed transport roller pair 70)  disposed on an upstream side of the branch part in the conveyance direction and detecting the sheet passing through the sheet conveyance path, wherein when the second sheet detection part does not detect the sheet within a predetermined time period after the second sheet detection part detects a preceding sheet, it is determined that the preceding sheet is the last sheet, and the second discharge part is stopped at a predetermined timing after the second sheet detection part detects a leading edge of the last sheet (refer to note below for explanation).. 
Note:  Fuchi’s sheet conveyance device has the structure capable of performing the functional language claimed (MPEP 2114, no controller is being claimed that controls the device to perform the functional language).  

	Regarding claim 7,  Fuchi teaches an image forming system (1) comprising an image forming apparatus (2) forming an image on a sheet, a post processing device (3) performing a post processing on the sheet on which the image is formed by the image forming apparatus, and the post processing device according to claim 1, wherein the image forming system includes: 
	Fuchi fails to explicitly teach: 
a controller controlling a conveyance of the sheet; and 
a display part displaying an error screen reporting the device failure that is occurring, when the device failure occurs on the post processing device, the controller displays the error screen on the display part and controls the sheet conveyance device to stop a discharging of the sheet from the first discharge part and to escape the sheet, which remains on the sheet conveyance path on an upstream side of the branch part in the conveyance direction, to the escape tray, and when the sheet is removed from the escape tray and the first sheet detection part no longer detects the sheet, the controller allows the sheet conveyance device to restart a conveyance of the sheets.
Konishi teaches a controller (101) controlling a conveyance of the sheet; and 

when the sheet is removed from the escape tray and the first sheet detection part no longer detects the sheet, the controller allows the sheet conveyance device to restart a conveyance of the sheets (refer to the last two sentences of para. [0206])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Fuchi’s device with the controller and display part of Konishi in order to reliably warn a user of a malfunction, perform purge process and ensuring sheets stacked on the escape tray are removed before resuming conveyance of sheets into the sheet conveyance device.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchi in view of Konishi, and further in view of Han US 2021/0034005 A1 (hereinafter “Han”).
Fuchi in view of Konishi do not teach wherien the first sheet detection part is disposed above a downstream side of the discharge rollers pair in the conveyance direction.
	Han teaches the well known concept of using a discharge sensor (540, shown as optical in FIG. 1) located above and downstream of a discharge roller pair (19) to reliably detect sheets being stacked on the discharge tray.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653